DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9, 31, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al (US 20190033439) in view of Bengtsson (US 20210231771).
Regarding claim 1, 9, 31, and 34, Gu teaches a source vehicle (fig 4, item 402) comprising: a memory (para 38, “Finding maximum likelihood estimation of the received signal V and the lookup table U”); at least one transceiver; and at least one processor communicatively coupled to the memory (para 37, “the AI based processor”) and the at least one transceiver (para 33, “Beam can scan from approximately −80 degrees to 80 degrees or may be with a narrower range. Each antenna 301 may be controlled by a transmitter 303”), the at least one processor configured to: receive, from an active radar repeater associated with the RSU, via the at least one transceiver, radar signals for a radar beam sweep in at least one NLOS direction from the source vehicle (fig 4, item 403).
Regarding claim 1, 9, 31, and 34, Gu does not teach receive, from a roadside unit (RSU) via the at least one transceiver, a notification that the RSU is capable of repeating radar signals transmitted by the source vehicle in non-line-of-sight (NLOS) directions from the source vehicle and receive an angle of each beam of the radar beam sweep; and perform target object detection based on the radar signals for the at least one NLOS direction and the angle of each beam of the radar beam sweep.
 Bengtsson teaches receive, from a roadside unit (RSU) via the at least one transceiver, a notification that the RSU is capable of repeating radar signals transmitted by the source vehicle in non-line-of-sight (NLOS) directions from the source vehicle (para 108, “the UE 102 transmit an UL feedback signal 4002 to the BS 101. The UL feedback signal is indicative of the transmit beam 331 and optionally indicative of the receive beam 313.”); receive an angle of each beam of the radar beam sweep; and perform target object detection based on the radar signals for the at least one NLOS direction and the angle of each beam of the radar beam sweep (para 72, “the UE 102 to an object 203 and further including secondary radar signals 202 having been reflected by the object 203 travelling from the object 203 to the UE 102“).
 It would have been obvious to modify Gu to include receive, from a roadside unit (RSU) via the at least one transceiver, a notification that the RSU is capable of repeating radar signals transmitted by the source vehicle in non-line-of-sight (NLOS) directions from the source vehicle because it would indicate to the vehicle that the repeater was working. It would have been obvious to modify Gu to include receive an angle of each beam of the radar beam sweep; and perform target object detection based on the radar signals for the at least one NLOS direction and the angle of each beam of the radar beam sweep because it would give an indication of where another object was in a scan.
Claim(s) 2-3, 13, 32, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Bengtsson as applied to claim 1, 9 and 31 above, and further in view of Arnold et al (US 20100149020).
Regarding claim 2 and 32, Arnold teaches the at least one processor being configured to perform the target object detection comprises the at least one processor being configured to: identify any target objects detected in a group of angles associated with the active radar repeater (fig 2b, items 24a-24p), and in a group of ranges greater than a group of ranges associated with the active radar repeater (fig 2, item range 1-10), as NLOS target objects (fig 2a). It would have been obvious to modify Gu in view of Bengtsson to include the at least one processor being configured to perform the target object detection comprises the at least one processor being configured to: identify any target objects detected in a group of angles associated with the active radar repeater and in a group of ranges greater than a group of ranges associated with the active radar repeater as NLOS target objects because it is merely a substitution of the well-known location data of Gu with the location data of Arnold to yield predictable location data.
Regarding claim 3 and 33, Arnold teaches the at least one processor being configured to identify comprises the at least one processor being configured to: generate an observation grid from the radar signals, the observation grid representing a plurality of groups of angles and a plurality of groups of ranges, each of the plurality of groups of angles corresponding to an angle of a beam of the radar beam sweep, each of the plurality of groups of ranges greater than the group of ranges associated with the active radar repeater, wherein the plurality of groups of angles are associated with the group of angles associated with the active radar repeater (fig 2b, items 24a-24p and range 1-10); and identify any target objects detected in the plurality of groups of angles and the plurality of groups of ranges as NLOS target objects (fig 2c). It would have been obvious to modify Gu in view of Bengtsson to include the at least one processor being configured to identify comprises the at least one processor being configured to: generate an observation grid from the radar signals, the observation grid representing a plurality of groups of angles and a plurality of groups of ranges, each of the plurality of groups of angles corresponding to an angle of a beam of the radar beam sweep, each of the plurality of groups of ranges greater than the group of ranges associated with the active radar repeater, wherein the plurality of groups of angles are associated with the group of angles associated with the active radar repeater and identify any target objects detected in the plurality of groups of angles and the plurality of groups of ranges as NLOS target objects because it is merely a substitution of the well-known location data of Gu with the location data of Arnold to yield predictable location data.
Regarding claim 13, Arnold teaches configure the active radar repeater to perform a beam sweep in each of a plurality of directions, wherein each of the plurality of directions corresponds to a lane of a roadway (fig 20a-2c). It would have been obvious to modify Gu in view of Bengtsson to include configure the active radar repeater to perform a beam sweep in each of a plurality of directions, wherein each of the plurality of directions corresponds to a lane of a roadway because it is merely a substitution of the well-known location data of Gu with the location data of Arnold to yield predictable location data.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Bengtsson in view of Arnold as applied to claim 3 above, and further in view of Breed (US 20050046584) and Coburn et al (US 20120268306). 
Regarding claim 6, Breed teaches receive, from the RSU via the at least one transceiver, a group delay of the active radar repeater, wherein the plurality of groups of ranges are determined based on the group delay (para 978, “the at least some of the group of transmitted ultrasonic waves constituting a group of received ultrasonic waves, measurement means for measuring a time delay between the time that the group of waves were transmitted by the at least one transmitter and the time that the group of waves were received by the at least one receiver, determining means for determining the position of the occupant “). It would have been obvious to modify Gu in view of Bengtsson in view of Arnold to include the receive, from the RSU via the at least one transceiver, a group delay of the active radar repeater, wherein the plurality of groups of ranges are determined based on the group delay because is merely a substitution of the well-known method to determine position of an object of Breed with the object determination position of Gu to yield a predictable radar device.
Regarding claim 6, Coburn teaches receive, from the RSU via the at least one transceiver, a location of the active radar repeater, wherein the active radar repeater is co-located with the RSU (para 12, the location of live police traps (e.g. police with radar or laser guns set up), red light cameras, speed cameras, or usual police hiding spots,”). It would have been obvious to modify Gu in view of Bengtsson in view of Arnold to include receive, from the RSU via the at least one transceiver, a location of the active radar repeater, wherein the active radar repeater is co-located with the RSU because it would give the vehicle an idea where the radar is located.
Claim(s) 7-8, 11-12, 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Bengtsson as applied to claim 1, 9, and 34 above, and further in view of Crossmer et al (US 9223020).
Regarding claim 7, Crossmer teaches the at least one processor is further configured to: cause the at least one transceiver to transmit, to the RSU, a request to perform the radar beam sweep in the at least one NLOS direction, wherein the request includes a length of time to perform the radar beam sweep in the at least one NLOS direction (col 6 lines 60-67, “The commands can request radar data for particular locations and set times and schedules for radar scans”). It would have been obvious to modify Gu in view of Bengtsson to include the at least one processor is further configured to: cause the at least one transceiver to transmit, to the RSU, a request to perform the radar beam sweep in the at least one NLOS direction, wherein the request includes a length of time to perform the radar beam sweep in the at least one NLOS direction because it would tell the operator when the objects exist in a relevant time frame.
Regarding claim 8, Crossmer teaches the at least one processor is further configured to: receive, from the RSU via the at least one transceiver, an indication of a scheduled time at which the radar beam sweep in the at least one NLOS direction will be performed; cause the at least one transceiver to transmit, to the RSU, a length of time to perform the radar beam sweep in the at least one NLOS direction; or any combination thereof (col 6 lines 60-67, “The commands can request radar data for particular locations and set times and schedules for radar scans”). It would have been obvious to modify Gu in view of Bengtsson to include the at least one processor is further configured to: receive, from the RSU via the at least one transceiver, an indication of a scheduled time at which the radar beam sweep in the at least one NLOS direction will be performed; cause the at least one transceiver to transmit, to the RSU, a length of time to perform the radar beam sweep in the at least one NLOS direction; or any combination thereof because it would tell the operator when the objects exist in a relevant time frame.
Regarding claim 11 and 35, Crossmer teaches the at least one processor is further configured to:  receive, from the source vehicle via the at least one transceiver, a request to perform the radar beam sweep in the at least one NLOS direction, wherein the request includes a length of time to perform the radar beam sweep in the at least one NLOS direction; and instruct the active radar repeater to perform the radar beam sweep in the at least one NLOS direction for the requested length of time (col 6 lines 60-67, “The commands can request radar data for particular locations and set times and schedules for radar scans”). It would have been obvious to modify Gu in view of Bengtsson to include the at least one processor is further configured to:  receive, from the source vehicle via the at least one transceiver, a request to perform the radar beam sweep in the at least one NLOS direction, wherein the request includes a length of time to perform the radar beam sweep in the at least one NLOS direction; and instruct the active radar repeater to perform the radar beam sweep in the at least one NLOS direction for the requested length of time because it would tell the operator when the objects exist in a relevant time frame.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Bengtsson in view of Arnold as applied to claim 3 above, and further in view of Coburn et al (US 20120268306). 
Regarding claim 6, Coburn teaches receive, from the RSU via the at least one transceiver, a location of the active radar repeater, wherein the active radar repeater is co-located with the RSU (para 12, the location of live police traps (e.g. police with radar or laser guns set up), red light cameras, speed cameras, or usual police hiding spots,”). It would have been obvious to modify Gu in view of Bengtsson in view of Arnold to include receive, from the RSU via the at least one transceiver, a location of the active radar repeater, wherein the active radar repeater is co-located with the RSU because it would give the vehicle an idea where the radar is located.
Regarding claim 12 and 36, Crossmer teaches the at least one processor is further configured to: cause the at least one transceiver to transmit, to the source vehicle, an indication of a scheduled time at which the radar beam sweep in the at least one NLOS direction will be performed; receive, from the source vehicle via the at least one transceiver, a length of time to perform the radar beam sweep in the at least one NLOS direction; and instruct the active radar repeater to perform the radar beam sweep in the at least one NLOS direction for the requested length of time (col 6 lines 60-67, “The commands can request radar data for particular locations and set times and schedules for radar scans”). It would have been obvious to modify Gu in view of Bengtsson to include the at least one processor is further configured to: cause the at least one transceiver to transmit, to the source vehicle, an indication of a scheduled time at which the radar beam sweep in the at least one NLOS direction will be performed; receive, from the source vehicle via the at least one transceiver, a length of time to perform the radar beam sweep in the at least one NLOS direction; and instruct the active radar repeater to perform the radar beam sweep in the at least one NLOS direction for the requested length of time because it would tell the operator when the objects exist in a relevant time frame.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Bengtsson as applied to claim 9 above, and further in view of Breed (US 20050046584).
Regarding claim 14, Breed teaches cause the at least one transceiver to transmit, to the source vehicle, a group delay of the active radar repeater (para 978, “the at least some of the group of transmitted ultrasonic waves constituting a group of received ultrasonic waves, measurement means for measuring a time delay between the time that the group of waves were transmitted by the at least one transmitter and the time that the group of waves were received by the at least one receiver, determining means for determining the position of the occupant“). It would have been obvious to modify Gu in view of Bengtsson to include cause the at least one transceiver to transmit, to the source vehicle, a group delay of the active radar repeater because is merely a substitution of the well-known method to determine position of an object of Breed with the object determination position of Gu to yield a predictable radar device.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Bengtsson as applied to claim 9 above, and further in view of Hayashi (US 20200143167).
Regarding claim 15, Hayashi teaches receive, from the source vehicle via the at least one transceiver, a location of the source vehicle; and configure the active radar repeater to beamform in a direction of the location of the source vehicle (para 196, “The server 5 receives the request message from the in-vehicle device 3, and transmits the display information generated in the display information generation process (step S9) to the in-vehicle device 3 that is a transmission source of the request message (S11). The in-vehicle device 3 of the vehicle 2 receives the display information, and executes a process for causing the display 36 to display the received display information”). It would have been obvious to modify Gu in view of Bengtsson to include receive, from the source vehicle via the at least one transceiver, a location of the source vehicle; and configure the active radar repeater to beamform in a direction of the location of the source vehicle because it would give an indication of the traffic around the vehicle. 
Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648